United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3824
                         ___________________________

                                  Krishonn Cooney

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 State of Arkansas; Taylor Doobie, Officer, Morrilton Police Department; Nathan
        Watkins, Officer, Morrilton Police Department; Willcut, Detective

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                            Submitted: January 26, 2022
                              Filed: February 1, 2022
                                   [Unpublished]
                                  ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Arkansas inmate Krishonn Cooney appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 action, in which he claimed his rights were violated
by illegal searches. The district court found that Cooney’s claims were barred by
Heck v. Humphrey, 512 U.S. 477 (1994), based on state court convictions which arose
from evidence discovered in the searches.

      Initially, we grant Cooney leave to proceed in forma pauperis. See Henderson
v. Norris, 129 F.3d 481, 484–85 (8th Cir. 1997). As to the merits, upon careful
review, see Colbert v. City of Monticello, Ark., 775 F.3d 1006, 1007 (8th Cir. 2014)
(reviewing de novo a dismissal of claim under Heck), we conclude Cooney’s claims
were not Heck-barred, as his arguments that the searches lacked probable cause do
not necessarily call into question the validity of his state court convictions, see Heck,
512 U.S. at 487 n.7 (noting “a suit for damages attributable to an allegedly
unreasonable search may lie even if the challenged search produced evidence that was
introduced in a criminal trial resulting in the § 1983 plaintiff’s still-outstanding
conviction”). Accordingly, we reverse and remand to the district court for further
proceedings.1
                         ______________________________




      1
       We express no opinion as to whether any defendant or claim may be subject
to dismissal for any other reason, including if it becomes clear that Cooney’s only
alleged injury “encompass[es] the ‘injury’ of being convicted and imprisoned.” See
Heck, 512 U.S. at 487 n.7; see also Schweiss v. Chrysler Motors Corp., 922 F.2d 473,
476 (8th Cir. 1990) (noting benefit of having district court address issue in first
instance).

                                          -2-